Citation Nr: 0725229	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for degenerative disc 
disease at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969 and from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2005 
for further development.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.

A hearing was held on February 3, 2005, in St. Paul, 
Minnesota, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the veteran's Social Security 
Administration records, to secure additional treatment 
records, and to provide him with a proper notice letter.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board observes that the veteran is in receipt of monthly 
benefits from the Social Security Administration (SSA).  In 
this regard, the veteran's representative submitted a written 
brief presentation in July 2007 indicating that the veteran 
applied for and was granted SSA benefits.  The representative 
also claimed that the RO has made not effort to obtain the 
veteran's SSA records.  The Board does acknowledge that the 
decision to grant benefits and the records upon which that 
decision was based are not associated with the claims file.  
Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the RO should obtain and associate such records 
with the veteran's claims file.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran submitted a statement in 
March 2006 in which he indicated that he has been treated at 
the Rochester VA Clinic.  However, the claims file does not 
contain any VA treatment records.  Such records may prove to 
be relevant and probative.  Therefore, the RO should attempt 
to obtain any and all treatment records pertaining to a back 
disorder.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  As those 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
letter in connection with his claim 
for service connection for 
degenerative disc disease at L4-5.  
The letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is 
expected to provide; and (4) ask him 
to provide any evidence in his 
possession that pertains to the 
claims.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for a back disorder.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records 
with the claims file.  A specific 
request should be made for VA medical 
records from the Rochester VA Clinic.

3.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its 
decision to award benefits to the 
veteran.  If the search for such 
records has negative results, the 
claims file must be properly 
documented as to the unavailability of 
these records.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



